DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/10/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(d) rejection of claim 17 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-18, 31, and 32
Withdrawn claims: 				None
Previously cancelled claims: 		19-30
Newly cancelled claims:			None
Amended claims: 				1-18, 31, and 32
New claims: 					33
Claims currently under consideration:	1-18 and 31-33
Currently rejected claims:			1-18 and 31-33
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 33 are rejected under 35 U.S.C. 112(b)
Claim 1 recites “a lower fatty acid content” and claim 33 recites that the claimed meat product has a fatty acid content below about 3.5%.  However, it is unclear as to whether Applicant means “fatty acid content” or “fat content” as the specification seems to use the terms interchangeably.  For example, Applicant states that cell-based meat generally has an average total fat content of about 0.5-5.0%, whereas the fatty acid content in conventional meat ranges within about 3-18% (Specification [0081]).  As it seems that the present disclosures uses the terms “fatty acids” and “fat “ interchangeably, it is unclear as to whether the term expressed in claim 1 and the content expressed in claim 33 refer to “fatty acid” or “fat”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9, 10, 12, 14-18, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42).
Regarding claim 1, Forgacs teaches a slaughter-free poultry meat product (corresponding to chicken breast) ([0063]) for dietary consumption ([0006], [0053]). 
However, Forum teaches a slaughter-free poultry (time 4:52-4:56) with an extended shelf life when compared to conventional meat wherein the shelf life is extended for 14 days (corresponding to two weeks) following harvest (time 7:53-8:17), which falls within the claimed time range, due to a lack of bacterial contamination that occurs during slaughter for harvesting of conventional meat (time 8:17-8:26).  Milićević teaches that chicken breast has a lipid content of about 3.05% (page 2, Table 1, column labeled “IIa”).  It also teaches that the chicken breasts have a fatty acid content of about 99.19 mg/100 g of breast muscle (page 4, Table 2, column labeled “IIa”).
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a shelf life of 14 days as taught by Forum.  Since Forgacs teaches that the slaughter-free chicken is free of pathogens due to absence of the slaughtering processes for harvesting the meat, a skilled practitioner would have consulted an additional reference in order to determine a suitable expected shelf life for slaughter-free meat without pathogenic contamination; therefore, the shelf life taught by Forum renders the claimed shelf life obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the meat of Forgacs to have a fat content and fatty acid profile as taught by Milićević.  Since Forgacs teaches a fat content of 1-25%; that the meat product is poultry; and that it 
Regarding claim 2, the prior art teaches the invention as disclosed above in claim 1, including the extended shelf life is maintained for 14 days following harvest at room temperature (Forum, time 7:53-8:17), which falls within the claimed time and temperature range. 
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) as determined after harvest and prior to formulation (corresponding to fresh) (Forgacs, [0116]).
Regarding claim 4, the prior art teaches the invention as disclosed above in claim 1, including the meat is substantially free of pathogenic microorganisms (Forgacs, [0117]) 
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 3, including an embodiment wherein the meat is prepared using substantially sterile methods (Forgacs, [0117]), meaning that less than completely sterile conditions may be used in other embodiments.  Since the slaughter-free meat of Forgacs would already inherently have an extended shelf life due to its lack of vasculature ([0050]), the shelf life of the meat would already be extended when harvested under non-aseptic conditions, which renders the claim obvious.
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, including the shelf life is determined by measuring the total microbial count (TC) or the coliforms count (Forum, time 7:53-8:17).
Regarding claim 7, the prior art teaches the invention as disclosed above in claim 6, including the TC measurement of conventional meat obtained by slaughter is at least 1.5x higher than that of the TC measurement of slaughter-free meat product (corresponding to the conventional meat showing extensive bacterial growth while the clean meat dish is clear) (Forum, time 7:53-8:17). 
Regarding claim 9, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat product comprises no steroid hormones (corresponding to growth factors that are hormones made of proteins) (Forgacs, [0073]). 
Regarding claim 10, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat comprising 60-80% aqueous fluid and 14-35% amino acids (corresponding to protein) (Forgacs, [0011]).  If the aqueous fluid is 
Regarding claim 12, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat product has a moisture content of about 60-80% (Forgacs, [0011]), which overlaps the claimed range, wherein the moisture content is measured after harvest, but before formulation (corresponding to the engineered meat is fresh) (Forgacs, [0116]).
Regarding claim 14, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat product comprises: (a) saturated fatty acids content of about 32.87% (corresponding to SFA content of 29.68 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević); (b) monounsaturated fatty acids content of 42.69% (corresponding to MUFA content of 42.34 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević); and (c) polyunsaturated fatty acids content of 24.44% (corresponding to PUFA content of 24.25 mg/100g out of the combined averages of SFA, MUFA, and PUFA contents in the column labeled “IIa” of Table 2 on page 4 of Milićević).
Regarding claim 15, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat product comprises a ratio of about 16.75 omega 6:omega 3 fatty acids classes (corresponding to n-6/n-3 ratio in the column labeled “IIa
Regarding claim 16, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprises chicken and the conventional meat comprises chicken (Forum, time 7:53-8:17).
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free poultry meat is free of vasculature (Forgacs, [0050]).
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 1 including the conventional meat is poultry (Forum, time 7:53-8:17) which implies that the meat has not been processed to form anything other than chicken meat.  Therefore, it effectively teaches the conventional meat is not processed.
Regarding claim 31, the prior art teaches the invention as disclosed above in claim 1 including the extended shelf life is maintained for 14 days (Forum, time 7:53-8:17), which falls within the claimed time range.
Regarding claim 32, the prior art teaches the invention as disclosed above in claim 1 including the extended shelf life is maintained for 14 days (Forum, time 7:53-8:17), which falls within the claimed time range.
Regarding claim 33, the prior art teaches the invention as disclosed above in claim 1 including the fatty acid content is about 0.09919% (corresponding to the sum of the averages of SFA, MUFA, and PUFA in the column labeled “IIa” of Table 2 on page 4 of Milićević) and the fat content is about 3.05% (column labeled “IIa” of Table 1 on page 2 of Milićević).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42) as applied to claim 1 above, as evidenced by Watson (Watson, E., “Memphis Meats: ‘What’s common in Silicon Valley is that you move fast and break things, but that’s an awful way to approach making food’”, 2018, Food Navigator USA.com, <https://www.foodnavigator-usa.com/Article/2018/05/02/Memphis-Meats-VP-Science-does-not-occur-in-a-cultural-vacuum>).
Regarding claim 8, the prior art teaches the invention as disclosed above in claim 1, including the slaughter-free meat comprising no more than 1 cfus microbial contamination per g/wet mass (corresponding to clean meat dish being clear of bacterial growth) (Forum, time 7:53-8:17), as evidenced by Watson that shows the same poultry slide and states that the cultured poultry dish was, in fact, clear (page 4, paragraph 5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42) as applied to claim 1 above, and further in view of Straková (Straková et al., “Differences in the amino acid composition of muscles from pheasant and broiler chickens”, 2006, Arch. Tierz., Dummerstorf, vol. 49, 5, pages 508-514).
Regarding claim 11, the prior art teaches the invention as disclosed above in claim 1, including that the meat is chicken that has substantially the same macronutrient composition as conventional meat and comprises amino acids to enhance its nutritional value (Forgacs [0011]).  It does not teach the meat comprises one or more of the claimed amino acids in the indicated amounts.
However, Straková teaches chicken breast that has about 4.6g threonine, about 8.7g leucine, about 2.6g methionine, about 4.5g tyrosine, about 5.8g valine, about 6.2 arginine, about 10.0g aspartic acid, about 14.0g glutamic acid, and about 4.8g glycine per 100g total amino acid (Table 2 on page 511).
It would have been obvious for a person of ordinary skill in the art to have modified the slaughter-free poultry meat of Forgacs to have the amino acid content taught by Straková.  Since Forgacs teaches that the slaughter-free poultry resembles conventional poultry in composition and includes amino acids, a skilled practitioner would be motivated to consult an additional reference such as Straková in order to determine the amino acid content of chicken.  In consulting Straková, the practitioner would find amino acid contents which fall within the claimed content ranges, rendering them obvious. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forgacs (US 2014/0093618) in view of Forum (“Uma Valeti from Memphis Meats at EAT Stockholm Food Forum 2017”, 2017, YouTube, https://www.youtube.com/watch?v=S2m_YtqkGGk) and Milićević (Milićević et al., “The role of total fats, saturated/unsaturated fatty acids and cholesterol content in chicken meat as cardiovascular risk factors”, 2014, Lipids in Health and Disease, 13:42) as applied to claim 1 above, and further in view of USDA (“FoodData Central”, 2019, USDA, https://fdc.nal.usda.gov/fdc-app.html#/food-details/171077/nutrients).
Regarding claim 13, the prior art teaches the invention as disclosed above in claim 1, including that the meat is chicken that has substantially the same macronutrient composition as conventional meat and comprises vitamins to enhance its nutritional value (Forgacs [0011]).  It does not teach the meat comprises at least about 0.5 mg Vitamin E/100 g wet mass of the slaughter-free meat product.
However, USDA teaches that conventional chicken breast has a Vitamin content of 0.56 mg (page 2, row 6) per 100 g wet mass (page 1, under “Portion), which falls within the claimed content range.
It would have been obvious for a person of ordinary skill in the art to have modified the slaughter-free poultry meat of Forgacs to have the amino acid content taught by USDA.  Since Forgacs teaches that the slaughter-free poultry resembles conventional poultry in composition and includes vitamins, a skilled practitioner would be motivated to consult an additional reference such as USDA in order to determine the amino acid content of chicken.  In consulting USDA, the practitioner would find a content of Vitamin E which falls within the claimed content range, rendering it obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-7, 9, 10, 12, 16-18, 31, and 32 over Forgacs and Forum: 
Applicant amended claim 1 to require that the extended shelf life is at least a result of a lower fatty acid content, wherein fatty acid oxidation is reduced and that the slaughter-free meat is poultry.  Applicant stated that the poultry meat product of the instant application has a lower fatty acid content, and therefore is not subject to spoilage pressures such as fatty acid oxidation, which is at least partially responsible for the maintenance of the shelf life for at least 3 days as claimed.  Applicant stated that this feature is not taught, suggested, or inherent to any of the art of record.  Applicant pointed to the results in Table 14 of the instant specification as demonstrating a lower percentage of fatty acid in slaughter-free poultry products compared to conventional poultry products and stated that the claimed method is unique in that it intentionally lowers fatty acid content relative to its conventional counterpart in order to lower oxidative rancidity that is associated with the degradation by oxygen in the air (Applicant’s Remarks, page 6, paragraph 5- page 7, paragraph 2).
However, since claim 1 does not recite a fatty acid content for the claimed meat product, it is not possible to determine if the claimed meat or the meat of the prior art exhibit an extended shelf as a result of only having a lower fatty acid content.  Meat from any animal will vary in composition as a result of factors such as the cut of the meat, as is acknowledged by Applicant (specification [0081]), and Table 14 of the instant specification does not specify as to what part of the chicken the conventional meat was taken.  Also, it is unclear as to whether Applicant means “fatty acid” or “fat” as the specification seems to use the terms interchangeably.  For example, Applicant states that cell-based meat generally has an average total fat content of about 0.5-5.0%, whereas the fatty acid content in conventional meat ranges within about 3-18% (specification [0081]).  
Applicant rebutted the prima facie case of obviousness by stating that the products of Forgacs do not necessarily possess the characteristic of reduced fatty acid content as claimed as Forgacs fails to teach a cell-based meat that has a lower fatty acid content than its conventional counterpart.  As such, Applicant argued that the benefits of a lower fatty acid content (e.g. extension of shelf life) cannot be deemed inherent to Forgacs.  Applicant stated that the meat of Forgacs may be formed from cells derived from a broad range of species that encompass a broad range of macronutrient compositions such as the recited meat comprising 60-80% aqueous fluid, 14-35% protein, 1-25% fat, 1-5% carbohydrates, and 1-5% other substances.  Applicant argued that these broad disclosures would not only lead to a genus having unreasonable breadth and a specification lacking enablement, but would also lead to an interpretation that directly contradicts the teaching Baird, 16 F .3d at 382-83, 29 USPQ2d at 1552.  Applicant stated that in the present case, Forgacs teaches a large genus of meat products comprising cells from numerous different species of animals having a broad range of macronutrient compositions and teaches a preferred species of meat product that resembles traditional meat.  Applicant argued that the claimed meat product intentionally deviates from traditional meat through its reduction in fatty acid content which results in the claimed meat product having a structure that is significantly different from its conventional counterpart.  Applicant stated that the claimed product is nonobvious for at least the reason that its structure is significantly different from the preferred species of Forgacs' large genus under Baird
However, in regard to the disclosure of Forgacs comprising a large genus, it is within the ambit of a skilled practitioner to determine a suitable macronutrient content for the desired meat type from the disclosed macronutrient ranges of Forgacs.  Although Forgacs seeks to engineer a poultry product that is similar in macronutrient composition to conventional meat, the meat produced by Forgacs would have a similar fatty acid content as the conventional meat and therefore, it would have a similar amount of fatty acid available for oxidation.  However, Forgacs teaches that the meat is vacuum-packed ([0114]), which would reduce oxygen exposure and therefore, reduce fatty acid oxidation.  Furthermore, a skilled practitioner would readily understand from the teachings of Forgacs that the fatty acid content can be manipulated and still qualify as having a fatty acid content that is “similar” to conventional meat as is the objective of Forgacs.  In regard to the statement that the claimed meat product intentionally deviates from traditional meat through its reduction in fatty acid content, with the exception of new claim 33, none of the claims require the claimed meat product to comprise any amount of fatty acid or fat.  Claim 1 does not require any degree of reduced fatty acid and there is not a specific amount of fatty acid in conventional meat as the fatty acid content recited by new claim 33 has been shown to be present in conventional meat.  Claim 1 is so broad that if you were to compare two sources of conventional meat with different fatty acid concentrations, the one with the lower amount could be said to exhibit the claimed “lower fatty acid content” even though it is arguably still within the range of what would be considered conventional fatty acid contents.  Therefore, the claims do not support Applicant’s assertion that the claimed meat product has a lower fatty acid content than conventional meat.
Applicant stated that Forum is merely cited for its alleged disclosure of extended shelf life for 14 days and that it does not teach or suggest a slaughter-free meat poultry product with increased shelf life or with a reduced fatty acid content.  Applicant added that a person of ordinary skill in the art would have no guidance on how to generate a slaughter-free poultry meat product based on Forum as it only provides a high-level summary of cell-based meat.  Applicant stated that none of the references taken alone or together teach the product as claimed (Applicant’s Remarks, page 10, paragraph 3- page 11, paragraph 2).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, even if Forum does not fully enable a skilled practitioner to make a cell-based meat, it is a secondary reference used in combination with Forgacs which is enabling.  Since the prior art in the new grounds of rejection teach the features as claimed, Applicant’s arguments are moot and the rejection of the claims stand as written herein.

Claim Rejection – 35 U.S.C. §103 of claim 8 over Forgacs and Forum as evidenced by Watson: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant stated that Watson is merely cited for its disclosure of a particular cfus of microbial contamination per g/wet mass but microbial contamination does not amount to 
Since the prior art in the new grounds of rejection teach the features as claimed, Applicant’s arguments are moot and the rejection of the claim stand as written herein.

Claim Rejection – 35 U.S.C. §103 of claim 11 over Forgacs, Forum, and Ahmad: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant stated that Ahmad is merely cited for its disclosure of the amino acid content of conventional beef from slaughtered cows and therefore, it does not cure the deficiencies of Forgacs and Forum (Applicant’s Remarks, page 11, paragraph 6- page 12, paragraph 3).
However, in the new grounds of rejection, features of claim 11 are taught by a combination of Forgacs, Forum, and Straková while Ahmad no longer serves as prior art.  Since the prior art in the new grounds of rejection teach the features as claimed, Applicant’s arguments are moot and the rejection of the claim stand as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 13-15 over Forgacs, Forum, and Williams: Applicant’s arguments have been fully considered and are considered moot in light of the new grounds of rejection.
Applicant stated that Williams is merely cited for its disclosure of vitamin E content and fat/fatty acid content of conventional red beef obtained by slaughter and therefore, it does not cure the deficiencies of Forgacs and Forum (Applicant’s Remarks, page 12, paragraphs 4-6).
However, in the new grounds of rejection, features of claim 13 are taught by a combination of Forgacs, Forum, and USDA while Williams no longer serves as prior art.  Since the prior art in the new grounds of rejection teach the features as claimed, Applicant’s arguments are moot and the rejection of the claim stand as written herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,286 (reference application). : co-pending claim 1 requires the features of instant claim 1, except instant claim 1 requires the meat be poultry and attributes the extended shelf life to at least a result of lower fatty acid content wherein fatty acid oxidation is reduced.  However, since co-pending claim 1 does not attribute the extended shelf life to any particular feature or require poultry, the selection of a poultry product with lower fatty acid content leading to reduced oxidation would render the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/482,282 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claim 1 requires the features of instant claim 1, except instant claim 1 requires the meat be poultry and attributes the extended shelf life to at least a result of lower fatty acid content wherein fatty acid oxidation is reduced.  However, since co-pending claim 1 does not attribute the extended shelf life to any particular feature or require poultry, the selection of a poultry product with lower fatty acid content leading to reduced oxidation would render the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Barroeta, A.C., “Nutritive value of poultry meat: relationship between vitamin E and PUFA”, 2007, World’s Poultry Science Journal, pages 277-284.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791